                                                              The Honorable Richard A. Jones
 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
 8     UNITED STATES OF AMERICA,                       No. CR18-306 RAJ

 9                               Plaintiff,
                                                       ORDER GRANTING
10               v.                                    MOTION TO SEAL

11     LEVI M. ROYAL,

12                               Defendant.

13          This matter has come before the Court on the Government’s Motion to Seal the
14   Government’s Motion for Competency Examination and Hearing. The Court has
15   reviewed the motion and records in this case and finds there are compelling reasons to
16   permit the filing of the motion under seal, therefore,
17          IT IS ORDERED that the Government’s Motion to Seal (Dkt. #17) is
18   GRANTED.
19          DATED this 4th day of January, 2019.
20
21
                                                       A
                                                       The Honorable Richard A. Jones
22
                                                       United States District Judge
23
24
25
26


      ORDER GRANTING MOTION TO SEAL - 1
      United States v. Levi M. Royal, CR18-306RAJ
